Case 2:21-cv-03951-RGK-DFM Document 7 Filed 07/29/21 Page 1 of 5 Page ID #:101




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



  SETH HERNANDEZ,                         No. CV 21-03951-RGK-DFM

           Petitioner,                    ORDER SUMMARILY DISMISSING
                                          PETITION
              v.

  M. POWLER,

           Respondent.



                                  BACKGROUND
       On May 6, 2021, Seth Hernandez (“Petitioner”) constructively filed a
 Petition for Writ of Habeas Corpus by a Person in State Custody challenging
 his conviction for attempted murder, two counts of assault with personal use of
 a deadly weapon, and misdemeanor exhibiting of a deadly weapon. See Dkt. 1
 (“Petition”) at 2, 10; see also People v. Hernandez, 2012 WL 4864914, at *1
 (Cal. Ct. App. Oct. 15, 2012).
       Petitioner was sentenced in 2010. See Petition at 2. He appealed, and the
 California Supreme Court denied his petition for review on January 3, 2013.
 See https://appellatecases.courtinfo.ca.gov/search.cfm?dist=0 (search for
 Case No. S206747). On August 14, 2015, Petitioner filed a federal habeas
 petition which was transferred to this Court. See Hernandez v. To Be Named ,
 Case No. CV 15-5351-RSWL-DFM (C.D. Cal.), Dkt. 1. That petition was
Case 2:21-cv-03951-RGK-DFM Document 7 Filed 07/29/21 Page 2 of 5 Page ID #:102




 ultimately dismissed without prejudice for failure to prosecute. See id., Dkt.
 21. On December 7, 2020, Petitioner filed a habeas corpus petition in the
 California Supreme Court, which was denied as untimely on February 17,
 2021. See Petition at 4; see also
 https://appellatecases.courtinfo.ca.gov/search.cfm?dist=0 (search for Case
 No. S266013).
       Because it appeared that Petitioner’s claims were barred by the one-year
 statute of limitations, the Court ordered Petitioner to show cause why the
 Petition should not be dismissed as untimely. See Dkt. 4. Petitioner responded,
 citing his lack of a legal education and ignorance of the law. See Dkt. 5 at 1-2.
 The Court now summarily dismisses the Petition.
                                     ANALYSIS
       The Petition Is Untimely
       Under the Antiterrorism and Effective Death Penalty Act of 1996
 (“AEDPA”), a one-year limitation period applies to a federal petition for writ
 of habeas corpus filed by a person in state custody. See 28 U.S.C. § 2244(d)(1).
 The one-year period begins on the latest of four dates:
             (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for
             seeking such review;
             (B) the date on which the impediment to filing an
             application created by State action in violation of the
             Constitution or laws of the United States is removed, if the
             applicant was prevented from filing by such State action;
             (C) the date on which the constitutional right asserted was
             initially recognized by the Supreme Court, if the right has
             been newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or


                                         2
Case 2:21-cv-03951-RGK-DFM Document 7 Filed 07/29/21 Page 3 of 5 Page ID #:103




              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.
 Id. § 2244(d)(1)(A)-(D). The Court has “the authority to raise [AEDPA’s]
 statute of limitations sua sponte and to dismiss the petition on those grounds”
 once it has given petitioner “adequate notice and an opportunity to respond.”
 Herbst v. Cook, 260 F.3d 1039, 1042-43 (9th Cir. 2001).
       The California Supreme Court denied Petitioner’s petition for review on
 January 3, 2013. Thus, his conviction became final 90 days later, on April 3,
 2013. See Bowen v. Roe, 188 F.3d 1157, 1158-59 (9th Cir. 1999). Petitioner
 had one year from this date, or until April 3, 2014, to file a timely habeas
 corpus petition in this Court. See Patterson v. Stewart, 251 F.3d 1243, 1247
 (9th Cir. 2001). Petitioner did not file the instant action until May 2021. The
 Petition is thus facially untimely.
       Petitioner does not argue, and the record does not show, that he is
 entitled to a later trigger date. Petitioner’s one-year limitation period
 accordingly expired in April 2014.
       Statutory Tolling
       Under AEDPA, “[t]he time during which a properly filed application for
 State post-conviction or other collateral review with respect to the pertinent
 judgment or claim is pending shall not be counted toward any period of
 limitation under this subsection.” 28 U.S.C. § 2244(d)(2). The entire period of
 time for a full round of collateral review, from the filing of a first state habeas
 petition to the time the last state habeas petition is denied, may be deemed
 “pending” and tolled, so long as the state petitioner proceeds from a lower
 state court to a higher one. See Carey v. Saffold, 536 U.S. 214, 222-23 (2002).
 This includes so-called “gap tolling” for the periods of time between such state
 habeas petitions, as long as that period is “reasonable.” Id.


                                           3
Case 2:21-cv-03951-RGK-DFM Document 7 Filed 07/29/21 Page 4 of 5 Page ID #:104




       As noted above, Petitioner did not file a habeas corpus petition in state
 court until December 2020. Petitioner is not entitled to any period of statutory
 tolling because he did not file his petition in state court until after the AEDPA
 limitations period expired. See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th
 Cir. 2003) (“[S]ection 2244(d) does not permit the reinitiation of the limitations
 period that has ended before the state petition was filed.”). Petitioner is not
 entitled to any period of statutory tolling.
       Equitable Tolling
       Federal habeas petitions are subject to equitable tolling of the one-year
 limitation period in appropriate cases. See Holland v. Florida, 560 U.S. 631,
 645 (2010). To be entitled to equitable tolling, the petitioner must show both
 “‘(1) that he has been pursuing his rights diligently, and (2) that some
 extraordinary circumstance stood in his way’ and prevented his timely filing.”
 Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).
       Petitioner’s only explanation for his failure to file a habeas petition in a
 timely manner is that he knew little about the legal system. See Dkt. 5 at 1.
 Ignorance of the law does not warrant equitable tolling. See Rasberry v.
 Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006). Petitioner is thus not entitled to
 equitable tolling.




                                          4
Case 2:21-cv-03951-RGK-DFM Document 7 Filed 07/29/21 Page 5 of 5 Page ID #:105




                                 CONCLUSION
       The Petition is therefore summarily dismissed because it is untimely. Let
 judgment be entered dismissing this action with prejudice.


  Date: July 29, 2021                       ___________________________
                                            R. GARY KLAUSNER
                                            United States District Judge

  Presented by:


  ___________________________
  DOUGLAS F. McCORMICK
  United States Magistrate Judge




                                        5
